Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 9-19 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 9 and 18 were rejected because there was insufficient antecedent basis.
The examiner thanks the applicant for the clarification. The rejection/objection under this heading has been withdrawn. 

Claim(s) 9 was  rejected because there were multiple embodiments.
The examiner thanks the applicant for the amendments to the claims. The rejection/objection under this heading has been withdrawn.   	

Claim(s) 10, 12, and 18 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.

In Claim 10 Line(s) 1, the limitation “defined atmosphere” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because the examiner is unsure if this is a measurement or a specific place that the reaction must take place in order to oxidize or reduce.  Instead, this limitation rises to the level of indefiniteness because this appears to be any condition in which the process of claim 9 can take place, there seems to be no end product to deduce which conditions are necessary for the claimed result.  Thus the limitation cannot be considered. Likewise the applicant needs to address the terms “oxidizing atmosphere” and “reducing atmosphere” in the claims.
In Claim 18 Line(s) 2-5, the limitation “carrying out the method according to claim 9 to thereby generate fuel feature regions” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear what apparatus changes or chemical changes from the method of claim 9 result in “adjusted mechanical properties, barrier functions, fission behavior, and transmutation behavior”.  Instead, this limitation rises to the level of indefiniteness because there appears to be no process change to enact the claimed result. What step is altered?  Thus the limitation cannot be considered.
Claim(s) 11-17, and 19 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-16, and 20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by MORISETTE (US-6454972-B1), hereinafter referred to as MORISETTE.
Regarding Claim 9, MORISETTE teaches a method of producing a green body for a nuclear fuel body (polymeric-based gel casting suspension, MORISETTE, Column 4 Line(s) 15-35. This is a green body. The metal nitrate solution has not yet been claimed.), the method comprising: 
a) creating a 3D production control model for the green body (MORISETTE, Figure(s) 1a); 
b) providing at least one aqueous solution of at least one material selected from the group consisting of a metal a non-metal and mixtures thereof, suitable for use in the nuclear fuel body (MORISETTE, Al2O3 and aqueous solution of ammonium poly(methacrylate), Column 4 Line(s) 15-35); 
c) providing a gelation agent in form of a gelation fluid (Tyzor TE and PVA, Column 4 Line(s) 15-35) ; 
d) mixing one of the at least one aqueous solutions with the gelation fluid at a first temperature to form and feed solution mixture, and thereby choosing the first temperature to suppress an internal gelation of the feed solution mixture prior to an ejection thereof (MORISETTE, Column 2 Line(s) 35-60); 
e) ejecting the feed solution mixture by an inkjet printing process to the green body under construction (Column 3 Line(s) 60 – Column 4 Line(s) 15); 
f) heating the ejected feed solution mixture on the green body under construction to a second temperature, being a gelation temperature (see where the temperature of the table 44 is raised by either heating devices to facilitate gelation, Column 4 Line(s) 5-10) , wherein the gelation temperature is chosen to fix the ejected feed solution mixture on the green body under construction (Column 4 Line(s) 5-10, Column 5 Line(s) 15-17); and 
g) repeating steps e) and f) according to the 3D production control model until a desired form of the green body has been achieved (Column 5 Line(s) 15-17); and 
h) heating the green body to a third temperature under given atmosphere to achieve a formation of the 3D ceramic or metallic body (MORISETTE, Column 4 Line(s) 1-12.) 

Regarding Claim 10, MORISETTE teaches the method according to claim 9, 
wherein the defined atmosphere in the step of optionally heating the green body is an oxidizing atmosphere or a reducing atmosphere (MORISETTE, Figure(s) 1a-1c, see where there is an atmosphere around the eagle/bird.)

Regarding Claim 12, MORISETTE teaches the method according to claim 9, which comprises, when repeating steps e) and f), varying a composition of the feed solution mixture in terms of content and/or concentration of ingredients thereof (MORISETTE, Figure(s) 8a and 8b and Column 3 Line(s) 40-45).  

Regarding Claim 13, MORISETTE teaches the method according to claim 9, which comprises feeding a pore builder fluid into the mixing step d) (MORISETTE, see where the solution would produce foam if there was an absence of alcohol, 1-octanol, Column 4 Line(s) 20-35). 

Regarding Claim 14, MORISETTE teaches the method according to claim 9, which comprises performing the mixing step d) immediately prior to ejecting the feed solution mixture by the inkjet printing process (MORISETTE, mixing chamber 30 in nozzle 24 or 28, Figure(s) 1a-1c and Column 3 Line(s) 60- Column 4 Line(s) 15).
 
Regarding Claim 15, MORISETTE teaches the method according to claim 14, which comprises performing the mixing step d) in proximity to an ink nozzle (MORISETTE, mixing chamber 30 in nozzle 24 or 28, Figure(s) 1a-1c and Column 3 Line(s) 60- Column 4 Line(s) 15).

Regarding Claim 16, MORISETTE teaches the method according to claim 9, wherein the step of heating the ejected feed solution mixture on the green body under construction comprises: heating the green body under construction (MORISETTE, Column 4 Line(s) 1-12.) 

Regarding Claim 20, MORISETTE teaches the method according to claim 9, wherein step b) comprises providing with at least two aqueous solutions, with the at least two aqueous solutions differing from each other in terms of composition (MORISETTE, see where more than two fluids are required for gelling, Column 10 Line(s) 30-40).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is rejected under 35 U.S.C. § 103 as being unpatentable over MORRISETTE in view of JUNGO (US-4431164-A), hereinafter referred to as JUNGO.
Regarding Claim 11, MORISETTE teaches the method according to claim 9; however, MORISETTE is silent to the metal nitrate solution. MORISETTE does teach any metal may be used in the place AL2O3 (MORISETTE, “many powders, including metals, ceramics, and organics may be used in place of the Al2O3 disclosed in the preferred embodiment. Also, any first and second fluid may be utilized that operate in the manner of an epoxy and a hardener… more than two fluids are required for gelling, Column 10 Line(s) 30-40) .  
In the field of gelled microspheres, JUNGO teaches that hexamethylene tetramine and saturated metal nitrate solutions are used to create nuclear fuels (JUNGO, Column 1 Line(s) 25-30 and Line(s) 45-65), i.e. the following limitation:
wherein the at least one aqueous solutions is a metal nitrate solution (JUNGO, Column 1 Line(s) 25-30 and Line(s) 45-65)
MORISETTE and JUNGO are analogous in the field of curing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify MORISETTE'(s) AL3O2 with JOHNSON'(s) metal nitrate solution, because this creates a nuclear fuel (JUNGO, Column 1 Line(s) 25-30 and Line(s) 45-65).

Claim(s) 17 is rejected under 35 U.S.C. § 103 as being unpatentable over MORRISETTE in view of JOHNSON (US-20170246803-A1), hereinafter referred to as JOHNSON.
Regarding Claim 17, MORISETTE teaches the method according to claim 9, which comprises providing a sample holder (table 44, Figure(s) 1a-1c)
However, MORISETTE does not teach the following limitation(s): 	
and selectively moving the sample holder horizontally and vertically, rotating the sample holder around a vertical axis, and tilting the sample holder with respect to the vertical axis.  
In the same field of endeavor, JOHNSON teaches a curing device with a dispensing tip (abstract) as well as the following limitation(s): 	 
and selectively moving the sample holder horizontally and vertically, rotating the sample holder around a vertical axis, and tilting the sample holder with respect to the vertical axis.  (JOHNSON, Paragraph(s) 0026).
MORISETTE and JOHNSON are analogous in the field of curing systems with nozzles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify MORISETTE'(s) table 44 with JOHNSON'(s) actuators, because these cause the platform to be able to be tilted from left to right (JOHNSON, Paragraph(s) 0026). 		
Response to Arguments
In the claims at issue, those filed on 07/07/2022, Claim(s) 19 is canceled.  The previous rejection(s) of the canceled claims under 35 U.S.C. § 102 (a)(1) in the Non-Final Office Action are moot and withdrawn. 

CLAIM REJECTIONS – 35 USC § 102
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.  Therefore, the 35 U.S.C. § 102(a)(1) and/or 102(a)(2) Rejections in the Non-Final Office Action of record are maintained. 
Applicant's Remark: 
The amendment of claim 9 overcomes Morrisette as the claim no longer calls for ceramic material and the claim has been limited with a clear reference to a nuclear fuel rod.
Examiner's Response: 
Respectfully, the product of Claim 9 is still a formation of a 3D ceramic or metallic body. While the preamble states that the product of the claimed step is a nuclear fuel body, Claim 11 requires a metal nitrate solution to form the nuclear fuel body. The claim does not currently read as applying a metal nitrate solution. The product “the 3D ceramic or metallic body” appears to be the same or similar to that of MORRISETTE, especially without this claimed feature. It has been held that the patentability of a product does not depend on its method of production, i.e. whether there is a metal nitrate solution added to the 3D ceramic or metallic body as claimed in Claim 11, and therefore the claim is anticipated by MORRISETTE. Please see MPEP 2173.05(p) I. titled “Product-by-Process”. 

CLAIM REJECTIONS – 35 USC § 103


Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.  Therefore, the 35 U.S.C. § 103 Rejections in the Non-Final Office Action of record are maintained.
Applicant's Remark: 
MORISETTE discloses a solid freeform fabrication (SFF) process.
Examiner's Response:
Respectfully, 3D inkjet is a solid freeform fabrication (SFF) process.
Applicant’s Remark:
Neither JUNGO or JOHNSON fairly suggest the modification of MORISETTE that would lead one of ordinary skill in the pertinent art toward the claimed invention.
Examiner’s Response:
Respectfully, MORISETTE teaches that many powders, including metals, ceramics, and organics, may be used in place of the AL2O3 disclosed in the preferred embodiment (Column 10 Line(s) 30-40). The suspension preparation method proposes adding an appropriate amount of AL2O3 to an aqueous solution (Column 4 Line(s) 41-45) as this is an aqueous solution, one would expect the simple substitution of JUNGO’s metal nitrate and hexamethylene tetraamine would produce a nuclear fuel body.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OHTSUKA (US-4364859-A) teaches a method of treating radioactive substances with microwave power (abstract).
RADFORD (US-4436677-A) teaches a sol-gel process using hexamethylene tetramine (Column 2 Line(s) 65- Column 3 Line(s) 10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743